Citation Nr: 0908273	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-29 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine (claimed as neck injury), to 
include being on a secondary basis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1947 to April 1950 
and from July 1950 to June 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In August 2007, the Veteran 
testified in a Travel Board hearing before the undersigned.  
The transcript of the hearing is associated with the claims 
file.  

This appeal was remanded by the Board in September 2007 for 
additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2007, the Board remanded this case for 
additional development.  The Board requested a Veterans 
Claims Assistance Act of 2000 notice be sent to the Veteran 
to include the requirements for direct and secondary service 
connection.  The Board notes that the RO complied with this 
provision in a September 2007 letter.  

The Board also requested that a VA examination be conducted 
to determine the etiology of the Veteran's cervical spine 
disability, to include whether the cervical spine disability 
was caused by or aggravated by the Veteran's service 
connected right knee disability, evaluated as 60 percent 
disabling, or any other service connected disability.  
Besides the right knee disability, he is service connected 
for residuals of a right shoulder injury, which is evaluated 
as 30 percent disabling.  

A VA examination was conducted in September 2008.  The 
examiner opined that the Veteran's cervical spine disability 
was not related to an in-service injury that caused his right 
knee disability or a post-service (2002) fall, which was the 
result of the service connected right knee disability.  The 
Board notes, however, that this examination did not address 
whether the cervical spine disability was caused or 
aggravated by the right knee disability or by another service 
connected disability as was requested in the BVA remand.  
Specifically, the examiner did not provide an opinion as to 
whether the cervical spine disability was caused or 
aggravated by the service connected right knee disability.  
The VA examiner also did not provide an opinion as to whether 
the cervical spine disability was caused or aggravated by any 
other service connected disability, including the right 
shoulder disability.  

The Board is obligated by law to ensure that the RO complies 
with its directives.  If remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  The Board finds it necessary to remand this 
matter for another VA examination to ensure compliance with 
the BVA Remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The claims file should be 
returned to the physician that 
conducted the September 2008 
examination.  The claims file 
must be made available to and 
reviewed by the examiner in 
conjunction with the examination, 
and the examination report should 
reflect that such a review was 
made.  That examiner should be 
asked to prepare an addendum 
report that provides an opinion, 
with supporting rationale, as to 
whether it is at least as likely 
as not (probability of 50 percent 
or greater) that: 

a.  The Veteran's right knee or 
right shoulder disability caused 
or aggravated his degenerative 
disc disease of the cervical 
spine.

b.  If it is determined that 
aggravation beyond the natural 
progress of disorders exists, the 
examiner should be asked to 
identify the baseline level of 
severity of the symptoms prior to 
aggravation and the level of 
severity of symptoms due to 
service connected aggravation.  
If the examiner finds there was 
aggravation, but can not quantify 
the degree of aggravation that 
fact should be noted in the 
report.  If the examiner is 
unable to provide an opinion, the 
examiner should explain why an 
opinion could not be reached.

If the physician that performed the 
September 2008 examination is no longer 
available, the Veteran should be 
scheduled for a VA examination with the 
appropriate medical specialist to 
address the questions listed above 
(subparagraphs (a) and (b)).  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

